 



Exhibit 10.2
FIRST AMENDMENT TO AMENDED AND RESTATED
INDUSTRIAL REAL PROPERTY LEASE
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED INDUSTRIAL REAL PROPERTY LEASE
(the “First Amendment”) made as of August 1, 2007, by and between 2800 AIRPORT
ROAD LIMITED PARTNERSHIP, a Texas limited partnership, (“Landlord”), whose
address is care of First American Realty, Inc., 100 Central Street, P.O. Box
646, Worcester, Massachusetts 01613-0646, successor in interest to NATIONAL
WAREHOUSE INVESTMENT COMPANY (the “Original Landlord”), and VICTOR EQUIPMENT
COMPANY, a Delaware corporation (“Tenant”), whose address is 16052 Swingley
Ridge Road, St. Louis, Missouri 63017.
W I T N E S S E T H:
     WHEREAS, the Original Landlord and Tenant entered into that Amended and
Restated Industrial Real Property Lease dated as of August 11, 1988, (the
“Lease”) covering the entire building (consisting of approximately 235,419
square feet of rentable space) located at 2800 Airport Road, Denton, Texas,
together with the parcels on which the building is located;
     WHEREAS, the Lease is evidenced by a Memorandum of Lease filed in the
Official records of Denton, Texas on June 7, 1988 in Volume 2390, Page 240;
     WHEREAS, the property leased to Tenant pursuant to the Lease was purchased
by Landlord as of December 7, 2004 and Landlord is now the Landlord under the
Lease;
     WHEREAS, Tenant extended the Lease Term in accordance with the applicable
provisions of the Lease for an initial five (5) year Extension Period ending on
June 30, 2008;
     WHEREAS, Landlord and Tenant have agreed to (a) provide for a second
extension period of seven (7) years commencing as July 1, 2008 at an agreed-upon
Base Monthly Rent; (b) provide for two (2) additional five (5) year Extension
Periods under the Lease and (c) to make certain other revisions to the Lease;
     NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
     1. Landlord Party. Tenant acknowledges and agrees that as of December 7,
2004 all references to Landlord in the Lease refer to 2800 Airport Road Limited
Partnership, a Texas limited partnership, whose address is care of First
American Realty, Inc., 100 Central Street, P.O. Box 646, Worcester,
Massachusetts 01613-0646.
     2. Notice Addresses. It is acknowledged and agreed that the addresses of
Landlord and Tenant for the giving of notices pursuant to Section 16.7 of the
Lease shall be, until a further change in address by written notice of a party,
as follows:

 



--------------------------------------------------------------------------------



 



      Landlord:  
2800 Airport Road Limited Partnership
c/o First American Realty, Inc.
100 Central Street, P.O. Box 646
Worcester, MA 01613-0646
[Phone: (508) 798-8844]
[Fax: (508) 756-4080]
   
 
Tenant:      
Victor Equipment Company
c/o Thermadyne Holdings Corporation
Attn: General Counsel
16052 Swingley Ridge Road, Suite 300
St. Louis, MO 63017
[Phone (636) 728-3133]
[Fax: (636) 728-3010]

     3. Exercise of Second Extension Period. Tenant hereby irrevocably exercises
its option to extend the Lease Term for the Second Extension Period and Landlord
acknowledges that the Lease Term is hereby extended for the Second Extension
Period.
     4. Amendment of Certain Lease Provisions. The Lease is amended as follows:
     (a) Section 1.1 (c) of the Lease is amended to read in its entirety as
follows:
     “CPI Adjustment Date. The term “CPI Adjustment Date” shall mean the
following dates: (a) that date 121 months after the first day of the first full
calendar month following the Commencement Date; (b) the first day of the First
Extension Period; (c) the first day of the Third Extension Period; and (d) the
first day of the Fourth Extension Period.”
     (b) The following is added to the end of Section 3.1 of the Lease:
“Notwithstanding the foregoing, the Landlord and the Tenant agree that the Base
Monthly Rent during the Second Extension Period shall be $87,105.00 per month.”
     (c) The first sentence of Section 16.10 is hereby amended to read in its
entirety as follows:
“Provided there exists no uncured default by Tenant under this Lease, Tenant
shall have the option to extend the Lease as follows: (a) for an initial
extension period of five (5) years commencing on July 1, 2003 and ending on June
30, 2008 (the “First Extension Period”): (b) for a second extension period of
seven (7) years commencing on July 1, 2008 and ending on June 30, 2015 (the
“Second Extension Period”); (c) a third extension period of five (5) years
commencing on July 1, 2015 and ending on June 30, 2020 (the “Third Extension
Period”); and (d) a fourth extension period commencing on July 1, 2020 and
ending on June 30,

2



--------------------------------------------------------------------------------



 



2025 (the “Fourth Extension Period”) (the First Extension Period, the Second
Extension Period, the Third Extension Period and the Fourth Extension Period are
each referred to herein as an “Extension Period”).”
     (d) Section 16.11(a) of the Lease is hereby replaced in its entirety by
inserting in its place the following Section 16.11(a) through (c):
     “(a) Effective on each CPI Adjustment Date except for that CPI Adjustment
Date which is the first day of the Third Extension Period, the Base Monthly Rent
shall be the sum of (i) the Base Monthly Rent for the immediately preceding
month payable under paragraph 3.1 hereof plus (ii) the product obtained by
multiplying such Base Monthly Rent by the percentage increase in the Consumer
Price Index measured from the last month for which the Consumer Price Index is
published immediately preceding the month ending five (5) years prior to such
CPI Adjustment Date to the last month for which the Consumer Price Index is
published immediately preceding the CPI Adjustment Date in question.
     (b) Effective on the CPI Adjustment Date which is the first day of the
Third Extension Period, the Base Monthly Rent shall be the sum of (i) the Base
Monthly Rent for the immediately preceding month payable under paragraph 3.1
hereof plus (ii) the product obtained by multiplying such Base Monthly Rent by
the percentage increase in the Consumer Price Index measured from the last month
for which the Consumer Price Index is published immediately preceding the
commencement of the Second Extension Period to the last month for which the
Consumer Price Index is published immediately preceding the first day of the
Third Extension Period.
     (c) Notwithstanding subparagraphs (a) and (b) above, in no event shall the
Base Monthly Rent (i) after the CPI Adjustment Date applicable to the First
Extension Period be less than one hundred twenty percent (120%) nor more than
one hundred twenty-five percent (125%) of the Base Monthly Rent for the month
immediately preceding each such CPI Adjustment Date, (ii) with respect to the
CPI Adjustment Date applicable to the Third Extension Period only, in no event
shall the Base Monthly Rent be less than one hundred twenty-one percent (121%)
nor more than one hundred twenty-eight percent (128%) of the Base Monthly Rent
for the month immediately preceding such CPI Adjustment Date and, (iii) with
respect to the Fourth Extension Period only, in no event shall the Monthly Base
Rent be less than one hundred fifteen percent (115%) nor more than one hundred
twenty percent (120%) of the Base Monthly Rental for the month immediately
preceding such CPI Adjustment Date.”
     5. Guarantor’s Consent and Affirmation. Thermadyne Holdings Corporation
hereby consents to the foregoing and affirms that it is the guarantor of the
Lease, as amended hereby, pursuant to an Amended and Restated Continuing Lease
guaranty of Palco Acquisition Company dated as of August 11, 1988 as
successor-in-interest to Palco Acquisition Company.

3



--------------------------------------------------------------------------------



 



     6. Authority of Parties. By executing this First Amendment, Landlord and
Tenant represent to each other that: (i) it is authorized to enter into, execute
and deliver this First Amendment and perform its obligations hereunder;
(ii) this First Amendment is binding and enforceable in accordance with its
terms; (iii) the person signing on its behalf is duly authorized to execute this
First Amendment and (iv) no other signatures or approvals are necessary in order
to make all of its representations contained in this section true and correct
     7. Capitalized Terms. All capitalized terms not otherwise defined herein
shall have the same meanings set forth in the Lease.
     8. Entire Agreement. The Lease, as hereby amended, shall remain in full
force and effect pursuant to its terms and provisions as set forth herein.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this First
Amendment to Amended and Restated Industrial Real Property Lease to be executed
by its duly authorized representative as a sealed instrument as of the day and
year first above written.

                  2800 AIRPORT ROAD LIMITED PARTNERSHIP,         a Texas limited
partnership    
 
           
 
  By:   2800 AIRPORT ROAD GP, LLC,    
 
      Its General Partner    
 
           
 
  By:   FIRST AMERICAN REALTY, INC.,    
 
      Its Manager    
 
           
 
  By:   /s/ Philip O. Shwachman,
 
Philip O. Shwachman,    
 
      President and Treasurer    
 
                VICTOR EQUIPMENT COMPANY,         a Delaware corporation    
 
           
 
  By:   /s/ Paul D. Melnuk
 
Paul D. Melnuk    
 
      Chief Executive Officer    
 
                THERMADYNE HOLDINGS
CORPORATION, a Delaware corporation    
 
           
 
  By:   /s/ Paul D. Melnuk
 
Paul D. Melnuk    
 
      Chairman and Chief Executive Officer    

5